                         -------------                 ~-r.=========::::;i
                                                           USDCSDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                           DOC#:          I ]   •
                                                           DATE FILED:       5/i ('J,P~
RONNIT SCHWEBEL,

                       Plaintiffs,                           No. 17 civ. 8541 (CM)

               V.

LOREN MILLER, Director Nebraska Service
Center, United States Citizenship and Immigration
Services; and ALEJANDRO MA YORKAS,
Secretary, United States Department of Homeland
Security,

                       Defendants.


                                             ORDER

McMahon, J:

        I am presently working on the remanded fee motion, insofar as I is in my power to rule
thereon . In connection therewith, I would like Plaintiff to provide the Court with the underlying
records from which Fein bloom Exhibit F was created. The records can be in the form of printouts
of the "Schwebel.hours" database that Mr. Feinbloom used to enter in his time, which he then
"edited ... to reflect subtotals" for his and his partner's work. (Feinbloom Supplemental Deel. at
15, Dkt. No. 71, Exh. 1). Obviously anything provided to the court must be served on counsel for
Defendants. I am not asking for, and I will not consider, any further briefs or written submissions;
I simply want the underlying data. Please get it to me by the end of this week.

        Counsel should expect a call from my Senior Law Clerk, James O'Neill, in the next few
days. I have tasked Mr. O'Neill with seeing whether this matter can be settled.


Dated: May 18, 2021




                                                            U.S.D.J.



BY ECF TO ALL COUNSEL
